      Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 1 of 7



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



COUNTY OF BLANCO,

                Plaintiff,

      vs.

PURDUE PHARMA L.P., et al.                              Case No. 4:18-cv-04705

                Defendants.



       PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND


       Plaintiff COUNTY OF BLANCO respectfully requests that this Court reconsider its Order

of January 20, 2019, denying Plaintiff’s Motion to Remand (Dkt. #12) pursuant to Federal Rule of

Civil Procedure 54(b). Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue

Frederick Company Inc. (collectively, “Purdue”), as the removing parties, have the burden of

establishing diversity jurisdiction given that they invoked federal jurisdiction by removing

Plaintiff’s state court case. Because Purdue failed to prove complete diversity of citizenship, the

case should be remanded.

                                            BACKGROUND

       County of Blanco filed its Original Petition on November 5, 2018 in the 424th Judicial

District Court of Blanco County, Texas. Purdue received service of the Petition on November 13,

2018. On December 11, 2018, the case was transferred as a tag-along to the Texas Opioid MDL

in the 152nd Judicial District Court of Harris County. Purdue filed notice of removal on December

13, 2018, asserting complete diversity of citizenship. (Doc. #1.) Plaintiff filed a Motion to Remand



PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 1
        Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 2 of 7



on December 18, 2018. (Doc. #4.) On January 30, 2019, the Court denied Plaintiff’s Motion. (Doc.

#12.)

         In the Notice of Removal, Purdue stated that Purdue Pharma L.P. is a limited partnership

owned under the laws of Delaware, none of whose partners are citizens of Texas. (Doc. #1 at ¶12.)

Purdue asserted that a trustee in the ownership chain of Purdue Pharma L.P. had moved from Texas

to Florida, thereby creating complete diversity of citizenship. (Id. at ¶13.) Purdue’s response to

Plaintiff’s motion to remand likewise focused on the citizenship of the single trustee, Dr. Richard

Sackler.

                                         LEGAL AUTHORITY

         An order denying remand is not a final order. Bender v. Pennsylvania Co., 148 U.S. 502,

13 S. Ct. 640, 37 L. Ed. 537; Arthur v. Edmunds, 66 F.2d 21 (5th Cir. 1933). A litigant generally

may raise a court's lack of subject-matter jurisdiction at any time in the same civil action. Kontrick

v. Ryan, 540 U.S. 443, 455, 124 S. Ct. 906, 915 (2004) (citing Mansfield, C. & L. M. R.

Co. v. Swan,111 U.S. 379, 382, 28 L. Ed. 462, 4 S. Ct. 510 (1884) (challenge to a federal court's

subject-matter jurisdiction may be made at any stage of the proceedings, and the court should raise

the question sua sponte); Capron v. Van Noorden, 6 U.S. 126, 2 Cranch 126, 127, 2 L. Ed. 229

(1804)(judgment loser successfully raised lack of diversity jurisdiction for the first time before the

Supreme Court); Fed. Rule Civ. Proc. 12(h)(3)("Whenever it appears by suggestion of the parties

or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the

action.")). Plaintiff requests the Court reconsider its denial of remand pursuant to Federal Rule

54(b).




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 2
        Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 3 of 7



                                                  ARGUMENT

          “It is well-settled that the removing party bears the burden of showing that the removal was

proper.” Ruiseco v. Corpus Christi Hous. Auth., Civil Action No. C-06-423, 2006 U.S. Dist.

LEXIS 82521, at *6 (S.D. Tex. 2006) (citing Frank v. Bear Stearns & Co., 128 F.3d 919, 921-22

(5th Cir. 1997)). As party seeking removal, Purdue bore the burden of establishing federal

jurisdiction exists and that removal was proper. Manguno v. Prudential Prop. & Cas. Ins. Co., 276

F.3d 720, 723 (5th Cir. 2002). Any ambiguities are construed against removal because the removal

statute should be strictly construed in favor of remand. Id. Purdue asserted that federal jurisdiction

lies because there is a complete diversity of citizenship—or all persons on one side of the

controversy are citizens of different states than all persons on the other side. 1 Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008). If Purdue failed to meet its burden of establishing

complete diversity, a federal court “cannot presume the existence of federal jurisdiction” but

instead “must presume that a suit lies outside [the court’s] limited jurisdiction.” Howrey v. Allstate

Ins. Co., 243 F.3d 912, 916, 919 (5th Cir. 2001).

          A partnership is a citizen of every state in which its partners are citizens. See Americold

Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016). Where a partnership’s partners

are themselves partnerships, the diversity analysis requires an evaluation of the citizenship of each

entity in the ownership chain. Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98 (5th Cir. 2009)

(finding that diversity jurisdiction existed after tracing [the parties’] “citizenships down the various

organizational layers where necessary . . . .”). Purdue failed to prove the citizenship of each

component of the ownership chain of Purdue Pharma L.P.




1
    The parties did not dispute that the amount in controversy exceeds the $75,000 required minimum.

PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 3
      Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 4 of 7



        “[T]he ‘appropriate tests for citizenship’ involve ‘tracing [entities'] citizenships down the

various organizational layers where necessary . . . .’" Alphonse v. Arch Bay Holdings, L.L.C., 618

F. App'x 765, 768 (5th Cir. 2015) (quoting Mullins, 564 F.3d at 397). The Fifth Circuit demands

strict adherence to the rule that “citizenship must be ‘distinctly and affirmatively alleged.’”

Howrey, 243 F.3d at 919.

       Defendant Purdue Pharma L.P. is a limited partnership with two members. (Doc. #11 at 3.)

Dr. Sackler is “one of two trustees of a Connecticut trust within the ownership chain of Purdue

Pharma L.P.” (Id. at 4.) “The Connecticut trust of which Dr. Sackler is a trustee, owns a partnership

interest in Rosebay Medical Company L.P. Rosebay Medical Company L.P. holds a partnership

interest in BR Holdings Associates L.P., which holds a partnership interest in PLP Associates

Holdings L.P. PLP Associates Holdings L.P. holds a partnership interest in Pharmaceutical

Research Associates L.P. (formerly known as Purdue Holdings L.P.), which, in turn, owns a

partnership interest in Purdue Pharma L.P.” (Id.) Purdue asserted that the partners of Purdue

Pharma L.P. are “citizens of New York, Connecticut, Delaware, Florida, the British Virgin Islands,

and Jersey, Channel Islands,” but provides no further information regarding the partners of any

part of the ownership structure. (Doc. #1 at ¶12.). To determine the citizenship of a limited

partnership, the court “need[s] to know the name and citizenship(s) of its general and limited

partners.” Guar. Nat'l Title Co. v. J.E.G. Assocs., 101 F.3d 57, 59 (7th Cir. 1996). Without

information regarding each of the partners throughout the chain of ownership of Purdue Pharma

L.P., the Court cannot determine citizenship.

       In Meyerson v. Showboat Marina Casino P’Ship, the removing defendant described its

citizenship as “an Indiana general partnership whose partners/members are two additional Indiana

general partnership… Neither [defendant] nor any of its aforementioned constituent members are



PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 4
      Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 5 of 7



citizens of the state of Michigan… [Defendant’s] citizenship is in no other state but Indiana.” 312

F.3d 318, 320 (7th Cir. 2002). The Seventh Circuit held that this was wholly insufficient because

“their statement does not tell us the identity and citizenship of the partners in the two entities that

own [Defendant]. Far from showing jurisdiction, this statement multiples the questions by

increasing from one to two the number of partnerships whose partners’ citizenship matters.” Id. at

320-21. Purdue provided an equally insufficient statement regarding the citizenship of Defendant

Purdue Pharma, L.P.

        Purdue asserts that “Dr. Sackler is the only person or entity in the Purdue Pharma L.P.

ownership chain alleged by Plaintiffs to be a citizen of Texas.” But Plaintiffs do not have the

burden of establishing complete diversity of citizenship. Purdue, as the removing party, does.

Purdue must prove the citizenship of every party, including all entities in the ownership chain of

Purdue Pharma L.P. It failed to do so, focusing instead on hearsay evidence regarding only one

component of what appears to be a large and complicated chain of ownership. Stafford v. Mobil

Oil Corp., 945 F.2d 803, 804 (5th Cir. 1991); see also Powell v. Abney, 83 F.R.D. 482, 487

(S.D.Tex. 1979) ("In invoking diversity jurisdiction, the plaintiff's complaint must specifically

allege each party's citizenship and these allegations must show that the plaintiff and defendant are

citizens of different states").

        Purdue’s allegations of citizenship fell “manifestly short of distinctly and affirmatively

alleging … citizenship.” See Mullins v. TestAmerica, Inc., 300 F. App’x 259, 260 (5th Cir. 2008).

Purdue failed to identify all partners or members in the ownership structure of Purdue Pharma,

L.P. Any ambiguities are construed against removal because the removal statute should be strictly

construed in favor of remand. Manguno, 276 F.3d at 723; see also Acuna v. Brown & Root,




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 5
      Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 6 of 7



Inc., 200 F.3d 335, 339 (5th Cir. 2000) ("doubts regarding whether removal jurisdiction is proper

should be resolved against federal jurisdiction").

        Because Purdue failed to meet its burden of establishing complete diversity, the Court

“cannot presume the existence of federal jurisdiction” but instead “must presume that a suit lies

outside [the court’s] limited jurisdiction.” Howrey, 243 F.3d at 916, 919 (“Allstate must prove

that federal jurisdiction existed at the time of removal, or, at the very least, have alleged facts prior

to the entry of judgment in this case that establish federal subject-matter jurisdiction. Without the

presence of such facts in the record, a federal court does not have jurisdiction over the case.”).

“Failure adequately to allege the basis for diversity jurisdiction mandates dismissal." Rankins v.

John McGowan Working Partners, Inc., 732 F. App'x 311, 312 (5th Cir. 2018) (quoting Stafford,

945 F.2d at 805).

        WHEREFORE, Plaintiff respectfully requests that Plaintiff’s Motion to Reconsider be

GRANTED, and this matter be remanded to the 152nd Judicial District Court of Harris County,

Texas for further proceedings in MDL No. 18-0358, In Re: Texas Opioid Litigation before Judge

Schaffer because Defendants have failed to prove complete diversity of citizenship.




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 6
      Case 4:18-cv-04705 Document 13 Filed on 03/04/19 in TXSD Page 7 of 7



Dated: March 4, 2019


                                              Respectfully submitted,




                                              By: /s/ David Greenstone
                                              SIMON GREENSTONE PANATIER, P.C.
                                              David Greenstone
                                              TX State Bar No. 24007271
                                              Jeffrey B. Simon
                                              TX State Bar No. 00788420
                                              1201 Elm Street, Suite 3400
                                              Dallas, Texas 75270
                                              Tel: (214) 276-7680
                                              Fax: (214) 276-7699
                                              dgreenstone@sgptrial.com
                                              jsimon@sgptrial.com

                                              ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE
       I hereby certify that on March 4, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

the CM/ECF participants registered to receive service in this MDL.


                                                /s/ Jeffrey B. Simon
                                                Jeffrey B. Simon




PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING REMAND – Page 7
